By the coxiRT.
It does not appear that the public peace was violated, by any violent misconduct of the defendant, in obtaining or keeping possession of the land in question. If the prosecutor had a belter right to the possession than the defendant, he might have availed himself of his civil remedy. The law will not punish, criminally, a private injury of this nature. There must be, at least, some appearance of force, by acts, words, or gestures, to constitute the offence charged.
New trial granted.